ORDER
PER CURIAM.
Movant, Charles Shannon, appeals from the denial after hearing of his Rule 29.15 motion for post-conviction relief for ineffective assistance of appellate counsel. Movant argues the motion court erred in denying his motion because appellate counsel was ineffective for failing to brief and argue that the trial court erred in denying Movant’s self-defense instruction based on MAI 306.06. Rather, the trial court instructed the jury according to MAI 306.06, omitting paragraphs 5 and 6 which allow the jury to consider evidence of prior threats against Movant in determining who was the initial aggressor for purposes of self-defense.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(2).